DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive. The amendment “wherein said projectile travels through the air in a nose cone to boattail orientation at a subsonic velocity”, does not recite ANY structure but is rather directed to the function, or intended use, of the projectile. Similarly, as in Ex parte Masham, the preambular recitation “a subsonic ammunition” and the additional recitation “wherein said projectile travels through the air in a nose cone to boattail orientation at a subsonic velocity” relate to the intended manner of employing the claimed apparatus. Note that the [a)statements of intended use or field of use, b)"adapted to" or "adapted for" clauses, c) "wherein" clauses, or d) "whereby"] clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:

		A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

		Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

		Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulic et al. (U.S. Patent 7,779,759). Paulic discloses a subsonic ammunition projectile comprising: a nose cone (130), a body (140 and 150g), and a boattail (150a-f), wherein said body is disposed between said nose cone and said boattail, wherein the nose cone has a first length, the body has a second length, and the boattail has a third length, wherein the third length is at least 50% of the first and second lengths combined, wherein said boattail is formed with at least one rebated structure comprising a right angle step from the body section of the projectile. It is noted that the projectile has the ability to travel through the air in a nose cone to boattail orientation at a subsonic velocity (if the projectile were thrown or dropped). The [a)statements of intended use or field of use, b)"adapted to" or "adapted for" clauses, c) "wherein" clauses, or d) "whereby"]clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:

		A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

		Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

		Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.

With regards to claim 7. The projectile of claim 2, wherein said nose or body are formed with at least one turbulence generator comprising a ring or groove structure (at 160) formed into said nose, body, or boattail that is perpendicular to a first axis formed by a line drawn from a center of said nose cone to a center of said boattail.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulic (US Patent 7,779,759) in view of Fu et al. (US Patent 8,222,583) and Maljkovic et al. (US Patent Application Publication 2014/0060373). Paulic discloses a subsonic ammunition projectile comprising: a nose cone (130), a body (140 and 150g), and a boattail (150a-f), wherein said body is disposed between said nose cone and said boattail, wherein the nose cone has a first length, the body has a second length, and the boattail has a third length, wherein the third length is at least 50% of the first and second lengths combined, wherein said boattail is formed with at least one rebated structure comprising a right angle step from the body section of the projectile. Although Paulic does not expressly disclose the ammunition including a casing, a primer inserted in the base of the casing and the projectile inserted in and press fitted in an open end of the casing, Fu et al. does. Fu et al teaches an ammunition expressly including a casing and the projectile inserted in and press fitted in an open end of the casing (Figs. 9 and 10). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing ammunition that can be fired which would necessitate a casing and primer which is well known for ammunition to have. Although neither Paulic nor Fu et al. expressly disclose a primer inserted in the base end of the casing; wherein a portion of the body section of said projectile is press fitted to the portion of the body section, Maljkovic et al. does.  Maljkovic et al. teaches a subsonic ammunition cartridge casing comprising a primer inserted into the base end of the casing (par. 0012), a boattail of a projectile inserted into the open end of the casing (Fig. 3) and the casing press fit to a body portion of the projectile (Fig. 3 and pars. 0016 and 0050). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing a known casing for a known projectile. The [a)statements of intended use or field of use, b)"adapted to" or "adapted for" clauses, c) "wherein" clauses, or d) "whereby"]clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:

		A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

		Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

		Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.

With regards to claims 3.  Paulic in view of Fu et al. and Maljkovic et al. disclose the cartridge of claim 1, wherein said nose or body are formed with at least one turbulence generator comprising a ring or groove structure (at 160) formed into said nose, body, or boattail that is perpendicular to a first axis formed by a line drawn from a center of said nose cone to a center of said boattail.

With regards to claim 6. Paulic in view of Fu et al. and Maljkovic et al. disclose the claimed invention of claims 1 except for wherein said projectile is formed with a body to boattail transition having the specific angle of 8 degrees as defined by a first plane collinear with an external surface of said body and a second plane collinear with an external surface of said boattail. Paulic discloses a 10 degree transition angle, however it would have been obvious to one having ordinary skill in the art at the time the application was filed to have the boattail transition with the specific angle of degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulic in view of Fu et al. and Maljkovic et al. as applied to claim 1 above, and further in view of Mahnke (US Patent 9,709,368). Although none of Paulic, Fu et al. nor Maljkovic et al. expressly disclose the nose cone formed into an elliptical shape with a flattened meplat on a center of the nose cone, Mahnke does (Fig. 19). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing optimal aerodynamic properties of the projectile, as taught by Mahnke (col. 40 lines 49-55).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulic in view of Fu et al. and Maljkovic et al. as applied to claim 1 above and further in view of MacKerell et al. (US Patent Application Publication 2003/0131751). Paulic in view of Fu et al. and Maljkovic et al. disclose the claimed cartridge but do not expressly disclose the projectile is formed with a center of pressure further from said center of said nose section along said first axis than a center of gravity, however MacKerell et al. does. MacKerell et al. teaches subsonic ammunition where the center of pressure is farther to the rear of the projectile than the center of gravity, this is done by introducing a boat tail. (par. 0029)  The claim would have been obvious because the particular known technique of adding a boat tail to introduce drag to the rear of a projectile which moves the center of pressure to behind the center of gravity was recognized as part of the ordinary capabilities of one skilled in the art for the predictable result of stabilizing a subsonic projectile. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulic as applied to claim 2 above, and further in view of Mahnke (US Patent 9,709,368). Although Paulic does not expressly disclose the nose cone formed into an elliptical shape with a flattened meplat on a center of the nose cone, Mahnke does (Fig. 19). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing optimal aerodynamic properties of the projectile, as taught by Mahnke (col. 40 lines 49-55).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulic as applied to claim 2 above and further in view of MacKerell et al. (US Patent Application Publication 2003/0131751). Paulic discloses the claimed cartridge but does not expressly disclose the projectile is formed with a center of pressure further from said center of said nose section along said first axis than a center of gravity, however MacKerell et al. does. MacKerell et al. teaches subsonic ammunition where the center of pressure is farther to the rear of the projectile than the center of gravity, this is done by introducing a boat tail. (par. 0029)  The claim would have been obvious because the particular known technique of adding a boat tail to introduce drag to the rear of a projectile which moves the center of pressure to behind the center of gravity was recognized as part of the ordinary capabilities of one skilled in the art for the predictable result of stabilizing a subsonic projectile.

With regards to claim 10. Paulic discloses the claimed invention of claim 2 except for wherein said projectile is formed with a body to boattail transition having the specific angle of 8 degrees as defined by a first plane collinear with an external surface of said body and a second plane collinear with an external surface of said boattail. Paulic discloses a 10 degree transition angle, however it would have been obvious to one having ordinary skill in the art at the time the application was filed to have the boattail transition with the specific angle of degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Claims 1-4, 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rall et al. (US Patent Application Publication 2014/0318406) in view of Maljkovic et al. (US Patent Application Publication 2014/0060373). Rall et al. discloses a projectile comprising: a cartridge (i.e. casing, which inherently has a base end, an open end and an internal volume), a nose cone, a body, and a boattail (see annotated Figure), wherein said body is disposed between said nose cone and said boattail, a portion of the body is inserted in the cartridge and crimped (par. 0028), wherein the nose cone has a first length, the body has a second length, and the boattail has a third length, wherein the third length is at least 50% of the first and second lengths combined, wherein said boattail is formed with at least one rebated structure (42) comprising a right angle step from the body section of the projectile. 

    PNG
    media_image1.png
    727
    1280
    media_image1.png
    Greyscale

Although Rall et al. does not expressly disclose a primer inserted in the base end of the casing [or specifically thee ammunition traveling at subsonic velocity], Maljkovic et al. does.  Maljkovic et al. teaches a subsonic ammunition cartridge casing comprising a primer inserted into the base end of the casing (par. 0012), a boattail of a projectile inserted into the open end of the casing (Fig. 3) and the casing press fit to a body portion of the projectile (Fig. 3 and pars. 0016 and 0050). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing a known casing for a known projectile. The [a)statements of intended use or field of use, b)"adapted to" or "adapted for" clauses, c) "wherein" clauses, or d) "whereby"]clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:

		A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

		Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

		Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.

With regards to claims 3 and 7.  Rall et al. and Maljkovic et al. disclose the cartridge of claims 1 and 2, wherein said nose or body are formed with at least one turbulence generator comprising a ring or groove structure (Rall; 36, 38) formed into said nose, body, or boattail that is perpendicular to a first axis formed by a line drawn from a center of said nose cone to a center of said boattail.

With regards to claims 4 and 8. Rall et al. and Maljkovic et al. disclose the cartridge of claims 1 and 2, wherein the nose cone is formed into an elliptical shape with a flattened meplat on a center of the nose cone. (Rall; Fig. 1)

With regards to claims 6 and 10. Rall et al. and Maljkovic et al. disclose the claimed invention of claims 1 and 2 except for wherein said projectile is formed with a body to boattail transition having the specific angle of 8 degrees as defined by a first plane collinear with an external surface of said body and a second plane collinear with an external surface of said boattail. It would have been obvious to one having ordinary skill in the art at the time the application was filed to have the boattail transition with the specific angle of degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) 

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rall et al. and Maljkovic et al. as applied to claims 1 and 2 above and further in view of MacKerell et al. (US Patent Application Publication 2003/0131751). Rall et al. and Maljkovic et al. disclose the claimed cartridge but do not expressly disclose the projectile is formed with a center of pressure further from said center of said nose section along said first axis than a center of gravity, however MacKerell et al. does. MacKerell et al. teaches subsonic ammunition where the center of pressure is farther to the rear of the projectile than the center of gravity, this is done by introducing a boat tail. (par. 0029)  The claim would have been obvious because the particular known technique of adding a boat tail to introduce drag to the rear of a projectile which moves the center of pressure to behind the center of gravity was recognized as part of the ordinary capabilities of one skilled in the art for the predictable result of stabilizing a subsonic projectile. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641